Mb. Justice Aedbey,
dissenting.
Félix Luyando acknowledged to be owing a certain sum of money to G-uillermo and Antonio Fernandez Pérez and to secure this indebtedness he mortgaged a piece of property *667"belonging to him, which., after several successive sales, is now owned by Ulpiano Hernández. When that obligation matured and was not paid, the Fernández Pérez brothers brought an ordinary action against-' the present owner of the property, Ulpiano Hernández, to recover the amount of their credit out of the proceeds of the sale of the mortgaged property, and also against the original debtor Félix Luyando, to recover whatever deficiency might arise from such sale.
There is no doubt that the Fernández brothers have as against Luyando the right of action which they attempted to enforce, but the filing of the suit against him was premature, in accordance with the holding of this court in Malgor & Co. v. Clivillés & Co., Succrs., S. en C., 42 P.R.R. 441, for the reasons stated therein, for until the mortgaged property is sold at public auction it can not be known whether any deficiency exists which must be paid by Luyando. Until the happening of that event, it can not be determined whether Luyando is bound to pay anything, or if so what is the amount of such payment. It is possible that the proceeds of such sale may be large enough to cover the full amount of the mortgage debt, in which case no liability would attach to Luyando. Hence, until Luyando’s liability for the difference between the money obtained at the execution sale and the amount of his indebtednesss is fixed, i. e., until the amount of such deficiency is known, no action against him may be brought, nor can he be compelled to incur the expenses of a suit, wherein it may not be asserted that he is bound to pay any deficiency-to the Fernández brothers, nor consequently how much he must pay to them.
That the foregoing conclusions are correct is. shown by the majority opinion, for it contains no express pronouncement against Luyando adjudging him to pay a definite sum to the Fernández brothers but only a direction to pay a future and uncertain amount in the event the proceeds of the sale are insufficient to cover the total amount of the mortgage credit and a balance or deficiency remains unpaid. *668Thus, he is adjudged to pay without determining or ascertaining whether he is really bound to pay anything at all, nor the precise amount to be paid. A judgment has been rendered that cannot be executed at present and perhaps may never be executed, as it is subject to a future and uncertain condition which may never arise.
For the reasons stated, I am of the opinion that the judgment appealed from which held that the action of debt against Luyando and his wife was premature, should not have been reversed.